I am not quite sure that I understand the question raised in this case. I infer, however, that the referee's report furnished the only evidence before the court, and that the court held that on that evidence there was no equity, that is, no case for the exercise of the equity power of the court of chancery.
The allegations in the bill, as I infer, were, that the removal of the sand would cause the plaintiff's land to be overflowed by the water of the ocean, and that irreparable injury would be done.
These allegations were negatived by the report; and I think the court below rightly held that there was no equity, and that the bill must be dismissed.
LADD, J., concurred.
Exceptions overruled. *Page 154